Appeal by the defendant from a judgment of the Supreme Court, Kings Count (Egitto, J.), rendered February 27, 1995, convicting him of murder in the second degree, criminal possession of a controlled substance in the first degree, and criminal possession of a weapon in the second degree (five counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Since the owner of the car, the defendant’s girlfriend, voluntarily consented to the search of the car after the defendant was arrested and after the car was impounded and brought to the precinct, the subsequent search in which the police recovered narcotics and guns was not illegal (see, People v Gonzalez, 39 NY2d 122, 129).
Moreover, the trial court did not improvidently exercise its discretion in declining to sever the trial of the counts of the indictment charging narcotics and weapons possession from the counts charging homicide, since evidence relating to pos*444session of the narcotics and weapons was material and admissible to establish the defendant’s consciousness of guilt in relation to his actions which contributed to the death of his infant son (CPL 200.20 [2] [b]; see, People v Bongarzone, 69 NY2d 892).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit (CPL 470.05 [2]; see, People v Udzinski, 146 AD2d 245). Bracken, J. P., Sullivan, Pizzuto and Krausman, JJ., concur.